Ian C. Lofwall Associate General Counsel and Assistant Secretary Lexmark International, Inc. One Lexmark Centre Drive Lexington, Kentucky 40550 Phone: Fax: June 20, 2011 via Edgar Ms. Kathleen Collins Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 4561 Washington, DC 20549 Re:Lexmark International, Inc. Form 10-K for Fiscal Year Ended December 31, 2010, Filed February 28, 2011 Form 10-Q for Fiscal Quarter Ended March 31, 2011, Filed May 9, 2011 File No. 001-14050 Dear Ms. Collins, Lexmark International, Inc. (the “Corporation”) has received the Staff’s comment letter, dated June 15, 2011, concerning the above-referenced Form 10-K and Form 10-Q filings.The comment letter requests that the Corporation provide a response within 10 business days or inform the Staff when a response will be provided.The Corporation respectfully requests an extension of time to consider the Staff’s comments and to provide an appropriate response to the comment letter.The Corporation expects to provide its response to the comment letter by no later than July 13, 2011.Per a reply voicemail message I received from Melissa Kindelan on June 20, 2011, it is the Corporation’s understanding that this extension is acceptable to the Staff. Please contact the undersigned with any questions or comments regarding this letter. Very truly yours, /s/ Ian C. Lofwall Ian C. Lofwall cc:Melissa Kindelan, SEC Staff Accountant Paul A. Rooke, Chairman and Chief Executive Officer John W. Gamble, Jr., Executive Vice President and Chief Financial Officer Robert J. Patton, Vice President, General Counsel and Secretary Catherine M. Delgado, Director of Corporate Finance Consolidation and Report
